DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
The prior art Lowery, JR. et al. (U.S. Publication No. 2013/0265054 A1) discloses a conduit-containing devices for analyte processing and detection which includes (a1) a conduit which has an inlet configured for introduction of a sample at a first site of the conduit, (a2) a conduit outlet at a second site of the conduit; and (a3) a detection site configured for attachment or proximity of a detector capable of detecting an analyte; and (b) a plurality of magnets disposed downstream of the conduit inlet along at least a portion of the length of the conduit, each magnet creating a bias magnetic field, wherein: (b1) each magnet is capable of being adjusted to create a magnetic field gradient inside the conduit of sufficient strength to hold magnetic particles having binding moieties linked thereto in a particular volume in the conduit proximal to the magnet; (b2) each magnet is capable of being adjusted to create a magnetic field gradient inside the conduit of insufficient strength to hold the magnetic particles in a particular volume in the conduit proximal to the magnet; and (b3) the magnets are disposed along the conduit such that the bias magnetic fields of the plurality of magnets do not overlap significantly inside the conduit, wherein the device is configured to allow a plurality of analytes to bind to the binding moieties of the magnetic particles when the magnetic particles are held by the magnets in a particular “measuring a transverse relaxation rate of solvent R2,m in the particle-containing product, wherein no additives or probes are added to the vial prior to the measurement; and comparing the measured R2,m to a control transverse relaxation rate of solvent R2,c, wherein the control R2,c represents a range of acceptable clustering, wherein when the measured R2,m is inside the control R2,c range, the amount of clustering is acceptable.”
 

Allowable Subject Matter
1.	Claims 1-12 are allowed.
2.	The following is an examiner’s statement for reasons for allowance:
 Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “measuring a transverse relaxation rate of solvent R2,m in the particle-containing product, wherein no additives or probes are added to the vial prior to the measurement; and comparing the measured R2,m to a control transverse relaxation rate of solvent R2,c, wherein the control R2,c represents a range of acceptable clustering, wherein when the measured R2,m is inside the control R2,c range, the amount of clustering is acceptable.”

Claims 2-12 are allowable due to their dependencies on claim 1.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866